EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Janeway on 6/10/2021.

2.    The application has been amended as follows:
In the CLAIMS:
Claim 1, line 16, after the word “acetate”, insert the punctuation --. -- 
Cancel claim 5
Claim 7, line 3, after the word “from”, delete the word --about -- 
Claim 12, page 1, line 4, after the word “compounds”, delete the phrase --such as -- 
Claim 12, page 1, line 4, after the word “compounds”, insert the phrase --selected from one of the following -- 
Claim 12, page 2, line 1, after the word “compounds”, delete the phrase --such as -- 
Claim 12, page 2, line 1, after the word “compounds”, insert the phrase --selected from one of the following – 



Reasons for Allowance
Claims 1, 4, 6-8, 10-15, 17-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a water resistive building membrane as claimed in claims 1 and 15.  The closest prior art of record is Russell (US Patent Application No. 2011/0185666), JP 2001-3025 and Murphy et al. (US Patent No. 2140026).  Russell teaches a self-adhesive pressure sensitive adhesive permeable membrane sheet for use in a building construction to control both the flow of moisture in and out of a building.  Russell teaches a laminated sheet comprising in order of layers a spunbound polypropylene, a meltblown polyester, a spunbond polypropylene, a permeable pressure sensitive adhesive and a silicone release paper.  The water vapor permeability of the adhesive layer is 2-50 perms or more.  Russell fails to teach a water resistive building membrane comprising a polyacrylic coating coating the sheet’s front face, a permeable pressure sensitive acrylic adhesive comprising at least 4000 entrained interconnected pores per square inch of adhesive, of which at least 80% of the pores have a size ranging from about 200 microns to about 300 microns, the pores being uniformly distributed and interconnected throughout the adhesive and a copolymer with a backbone of n-butyl acrylate, 2-ethylene acrylate, and vinyl acetate.  JP ‘025 teaches an acrylic PSA useful for making building materials.  The acrylic .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/9/2021